Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1,8 should be labeled additionally with descriptive text (37 C.F.R. 1.83(a); MPEP 608.02(b), Form Paragraph 6.22, Examiner Note #1).  Specifically, description is required for the boxes of Fig. 1,8 and labels to the axis of Fig. 6a-6c, 7a-7c. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input process, a transform process, a test process, a configuration process, an output process, a frame division process, a frequency transform process, a filtering process, an amplitude sequence process” in claims 67,68.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 67-68 is directed towards an apparatus, but recites the limitations “an input process, a transform process, a test process, a configuration process, an output process”. The use of the term “process” indicates steps or algorithm, wherein the specification describes each process as steps or algorithm or actions performed as opposed to structure, which refers to a method as opposed to an apparatus. 
It is unclear and indefinite as to what the components or structure of the apparatus of claims 67-68 due to the use of the term “process” for each limitation. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 67-72,74-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcott et al (US Publication No.: 20180301140) in view of Bruhn (US Publication No.: 20180182401).
Claim 67, Turcott a et al discloses 
an input process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2 shows the computing system) receiving digital samples of an input electronic audio signal (Fig. 3, label 318 processes voice signals and outputs speech signal. Fig. 10a shows the internal components of 318, label 1008 outputs digital samples, label 1034.); 
a transform process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2 shows the computing system) transforming the digital samples into a plurality of amplitude sequences (Fig. 10a, label 1010 performs frequency decomposition of the digitized voice signal 1034 using dominant frequencies and generates the speech signal 216. Label 1016 splits the digitized voice signal 1034 and FFT 1018 performs FFT on a portion of the digitized voice signal of each frame in a time domain to a frequency domain. (paragraphs 247-248)), each amplitude sequence n respectively comprising a sequence of amplitudes of the nth-most prominent frequency content in frames of the electronic audio signal. (paragraph 242 discloses the speech signal 216 is generated using dominant frequencies. Paragraph 236 discloses “The digitalized version of the speech is segmented into a plurality of frames and then a predetermined number of dominant frequencies are detected from each frame.”); 
a test process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2 shows the computing system) testing the at least one amplitude sequence to generate measurements (Paragraph 172 discloses applying a transfer function to signals 216,256 to generate features. Paragraph 176 discloses the features are used to generate accuracy measurements.), the test process comparing the measurements to one or more respective threshold parameters corresponding to a reference audio signal to generate a sound detection score (paragraph 176 discloses the accuracy measurement includes precision and recall, wherein precision refers to how many touch signatures the machine learning circuit correctly predicted out of the total it predicted or threshold parameter and recall refers to how many touch signatures the machine learning circuit 242 correctly predicted out of the total number of features that did have the property in question or threshold parameter. The reference audio signals are considered the touch signatures as well as sensor signals, label 207, wherein the threshold parameter corresponds to the touch signatures indicated above.); 
a configuration process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2 shows the computing system) configuring the test process prior to the transforming and testing using one or more test parameter corresponding to the reference audio signal (paragraph 172 discloses training of the machine learning circuit is performed using training sets including information from the touch signatures store 412 and the speech subcomponents store 416. Paragraph 170 disclose the touch signature store 412 stores known touch signatures determined during an earlier calibration and training phase. … The touch signatures store 412 includes multiple data fields, each describing one or more attributes of sensor signals 207”, wherein the sensor signals are considered reference signal.); and 
an output process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2 shows the computing system) generating user-apprehendable content for a user interface based on the sound detection score (Paragraph 176 discloses training the machine learning circuit 242 with the sound detection score or accuracy measurement, wherein label 242 determines whether to transmit haptic illusion signals 202 to the receiving device per paragraph 174. Label 268 generates user-apprehendable content such as haptic illusion signals 202. (paragraph 166) Paragraph 179 discloses “The receiving device 268 transmits 626 the actuator signals to cutaneous actuators 208. The cutaneous actuators 208 receive the actuator signals and transmit haptic outputs 276 corresponding to the actuator signals to a body 280 of a user.” Such indicates a user interface such as cutaneous actuators on the receiving user (Fig. 10e, paragraph 254), wherein actuator signals or user apprehendable content is generated for such user-interface based on the trained machine learning circuit 242, trained according to the accuracy measurement as per paragraph 176.)
Turcott et al fails to disclose the configuration process for configuring the transform process using one or more transform parameter based on the reference signal.
Bruhn discloses the transform process includes framing of the audio signal and adjusting the interval of the audio signal according to one or more transform parameters based on the reference signal (Paragraph 56 discloses Mk as the intervals covering the DFT bins, specifically k frequency bands. Paragraph 216 discloses increasing the size of the interval, Mk, for an audio signal having comparatively more distinct spectral peaks and reducing the size of the interval for an audio signal having comparatively broader spectral peaks. The audio signal as mentioned in paragraph 56 is considered a reference audio signal.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Turcott et al with adjusting interval of the audio as disclosed by Bruhn so to accommodate for broader and more distinct spectral peaks in order to determine the peaks in the audio signal. 
Claim 68, Turcott et al discloses
wherein the transform process (Fig. 10a, label 1010) comprises: 
a frame division process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2, 10a shows the computing system) allocating sequences of the digital samples of the input electronic audio signal to respective frames (Fig. 10a, label 1016, paragraph 247); 
a frequency transform process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2, 10a shows the computing system) processing the digital samples by frame thereby to register, for each of the frames, a respective frequency set (Fig. 10a, label 1018, paragraph 248); 
a filtering process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2, 10a shows the computing system) filtering frequencies of each frequency set into a respective one of a plurality of orders based on relative prominence (Fig. 10a, label 1019, paragraph 249); and 
an amplitude sequence process for (Such invokes 35 USC 112, 6th, hence incorporates the apparatus as defined in the specification. Paragraph 421 of the specification discloses the apparatus as a computing system. Fig. 2, 10a shows the computing system) generating multiple amplitude sequences based on the orders (Fig. 10a, output from label 1018, the output of the FFT results in amplitude sequence process in an order (Fig. 10c shows the result of the FFT) where the peak selector sets portions of the frequency domain spectrum that is outside the frequency range of interest to zero. (Fig. 10d shows the peaks of the dominant frequencies.)), each amplitude sequence n respectively comprising a sequence of amplitudes of the nth-order frequency content in the frames (Fig. 10c shows the amplitude sequence of the n-th order frequency content in the frames such as shown in Fig. 10b.).
Claim 69, Turcott et al discloses wherein the frame division process allocates a number of digital samples to respective frames based on a configurable sampling rate and a configurable sampling buffer size (paragraph 247 discloses frame splitter allocates digitized voice signal into frames according to sampling rate and buffer size or frame length.).  
Claim 70, Turcott et al discloses wherein the frequency transform process allocates a number of frequencies to each frequency set based at least on a configurable number of frequencies per frame (paragraph 236 discloses segmenting the digitized version of the speech into a plurality of frames and then a predetermined number of dominant frequencies are detected from each frame. Paragraph 246 discloses configurable frame length, wherein the number of frequencies per a frame is dependent on the frame length and sampling rate.).  
Claim 71, wherein the frequency transform process allocates a number of frequencies to each frequency set based at least on a configurable frequency bandwidth. (paragraph 236 discloses division of digitized version of speech into frames and determining dominant frequencies in the frames. Paragraph 247 discloses the frame length is configurable depending on frequency resolution, which indicates a configurable frequency bandwidth.)
Claim 72, wherein the frequency transform process allocates a number of frequencies to each frequency set based at least on a configurable amplitude threshold (Fig. 10d, paragraph 249 discloses peaks of dominant frequencies associated with a frame, wherein the dominant frequencies are associated with peaks and amplitude threshold changeable depending on the signal, such as shown in Fig. 10d.), wherein digital samples of the input electronic sound signal having an amplitude below the configurable amplitude threshold are excluded from the processing (Fig. 10d shows the peaks and dominant frequencies for a frame, wherein depending on the size of the peak, the peaks are below a threshold such as Fig. 10d, label N1 shows the peak is below a threshold of 5 (magnitude).).  
Claim 74, Turcott et al discloses 
receiving digital samples of an input electronic audio signal (Fig. 3, label 318 processes voice signals and outputs speech signal. Fig. 10a shows the internal components of 318, label 1008 outputs digital samples, label 1034.); 
configuring a test process in accordance with one or more test parameter corresponding to a reference audio signal (paragraph 172 discloses training of the machine learning circuit is performed using training sets including information from the touch signatures store 412 and the speech subcomponents store 416. Paragraph 170 disclose the touch signature store 412 stores known touch signatures determined during an earlier calibration and training phase. … The touch signatures store 412 includes multiple data fields, each describing one or more attributes of sensor signals 207”, wherein the sensor signals are considered reference signals.); 
providing the digital samples to the configured transform process thereby to transform the digital samples into at least one amplitude sequence (Fig. 10a, label 1010 performs frequency decomposition of the digitized voice signal 1034 using dominant frequencies and generates the speech signal 216. Label 1016 splits the digitized voice signal 1034 and FFT 1018 performs FFT on a portion of the digitized voice signal of each frame in a time domain to a frequency domain. (paragraphs 247-248)), 
each amplitude sequence n respectively comprising a sequence of amplitudes of the nth-most prominent frequency content in frames of the input electronic sound signal (paragraph 242 discloses the speech signal 216 is generated using dominant frequencies. Paragraph 236 discloses “The digitalized version of the speech is segmented into a plurality of frames and then a predetermined number of dominant frequencies are detected from each frame.”); 
providing the at least one amplitude sequence to the configured test process thereby to generate a sound detection score (paragraph 176 discloses generate accuracy measurements or sound detection score based on testing signals 216,256, output from the transfer process, Fig. 10a, label 1010.), 
the configured test process: 
measuring the provided at least one amplitude sequence to generate measurements (Paragraph 172 discloses applying a transfer function to signals 216,256 to generate features. Paragraph 176 discloses the features are used to generate accuracy measurements.); and 
comparing the measurements to one or more threshold parameters corresponding to the reference audio signal (paragraph 176 discloses the accuracy measurement includes precision and recall, wherein precision refers to how many touch signatures the machine learning circuit correctly predicted out of the total it predicted or threshold parameter and recall refers to how many touch signatures the machine learning circuit 242 correctly predicted out of the total number of features that did have the property in question or threshold parameter, wherein the reference audio signal is the features of 216,256. The reference audio signal is considered the touch signatures as well as sensor signals, label 207, wherein the threshold parameter corresponds to the touch signatures indicated above.); and 
generating user-apprehendable content for a user interface based on the sound detection score (Paragraph 176 discloses training the machine learning circuit 242 with the sound detection score or accuracy measurement, wherein label 242 determines whether to transmit haptic illusion signals 202 to the receiving device per paragraph 174. Label 268 generates user-apprehendable content such as haptic illusion signals 202. (paragraph 166) Paragraph 179 discloses “The receiving device 268 transmits 626 the actuator signals to cutaneous actuators 208. The cutaneous actuators 208 receive the actuator signals and transmit haptic outputs 276 corresponding to the actuator signals to a body 280 of a user.” Such indicates a user interface such as cutaneous actuators on the receiving user (Fig. 10e, paragraph 254), wherein actuator signals or user apprehendable content is generated for such user-interface based on the trained machine learning circuit 242, trained according to the accuracy measurement as per paragraph 176.).
Turcott et al fails to disclose the configuration process for configuring the transform process using one or more transform parameter based on the reference signal.
Bruhn discloses the transform process includes framing of the audio signal and adjusting the interval of the audio signal according to one or more transform parameters  based on the reference signal (Paragraph 56 discloses Mk as the intervals covering the DFT bins, specifically k frequency bands. Paragraph 216 discloses increasing the size of the interval, Mk, for an audio signal having comparatively more distinct spectral peaks and reducing the size of the interval for an audio signal having comparatively broader spectral peaks. The audio signal as mentioned in paragraph 56 is considered a reference audio signal.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Turcott et al with adjusting interval of the audio as disclosed by Bruhn so to accommodate for broader and more distinct spectral peaks in order to determine the peaks in the audio signal. 
Claim 75, Turcott et al discloses wherein the configured transform process comprises: a frame division process for allocating sequences of the digital samples of the input electronic audio signal to respective frames (Fig. 10a, label 1016, paragraph 247); 
a frequency transform process for processing the digital samples by frame thereby to register, for each of the frames, a respective frequency set (Fig. 10a, label 1018, paragraph 248); 
a filtering process for filtering frequencies of each frequency set into a respective one of a plurality of orders based on relative prominence (Fig. 10a, label 1019, paragraph 249); and 
an amplitude sequence process for generating multiple amplitude sequences based on the orders (Fig. 10a, output from label 1018, the output of the FFT results in amplitude sequence process in an order (Fig. 10c shows the result of the FFT) where the peak selector sets portions of the frequency domain spectrum that is outside the frequency range of interest to zero. (Fig. 10d shows the peaks of the dominant frequencies.)).
Claim 76, Turcott et al discloses wherein the configured transform process transforms the digital samples of the input electronic audio signal into multiple amplitude sequences (Paragraph 247 discloses splitting the digitized voice signal into multiple frames and paragraph 248 discloses FFT to generate the frames in frequency domain with amplitude sequences. Fig. 10c shows the result of FFT with frames shown in Fig. 10b.).  
Claim 77, Turcott et al discloses wherein the one or more transform parameter comprises a number of frames for the at least one amplitude sequence (Fig. 10b shows a number of frames as a result of frame splitting for the at least one amplitude sequence.).  
Claim 78, Turcott et al discloses wherein the one or more transform parameter comprises a frequency bandwidth for the at least one amplitude sequence (Paragraph 247 discloses frame splitting includes frame length or frequency bandwidth for at least one amplitude sequence.).  
Claim 79, Turcott et al discloses wherein the one or more test parameter comprises an identification of which of a plurality of available tests for the test process to conduct (paragraph 176 discloses accuracy measurement includes precision, test for how many touch signatures the machine learning circuit correctly predicted out of the total it predicted and recall, test for how many touch signatures the machine learning circuit correctly predicted out of the total number of features that di have the property in question. The names indicate identification of the plurality of available test for test process to conduct.).  
Claim 80, Turcott et al discloses 
program code for receiving digital samples of an input electronic audio signal (Paragraph 243 discloses instructions stored in memory executed by the processor shown in Fig. 10a. Fig. 3, label 318 processes voice signals and outputs speech signal. Fig. 10a shows the internal components of 318, label 1008 outputs digital samples, label 1034.); 
program code for (Fig. 2, label 242 is performed by label 232. Paragraph 183 discloses 228 is a computing device shown to include a processor 232 in Fig. 2. Such indicates 228 includes instructions or algorithm or programming code for the functions as shown in Fig. 4, Fig. 2, label 232.) configuring a test process in accordance with one or more test parameter corresponding to a reference audio signal (paragraph 172 discloses training of the machine learning circuit is performed using training sets including information from the touch signatures store 412 and the speech subcomponents store 416. Paragraph 170 disclose the touch signature store 412 stores known touch signatures determined during an earlier calibration and training phase. … The touch signatures store 412 includes multiple data fields, each describing one or more attributes of sensor signals 207”, wherein the sensor signals are considered reference signals.);  
program code for providing the digital samples to the configured transform process thereby to transform the digital samples into at least one amplitude sequence (Paragraph 243 discloses instructions stored in memory executed by the processor shown in Fig. 10a. Fig. 10a, label 1010 performs frequency decomposition of the digitized voice signal 1034 using dominant frequencies and generates the speech signal 216. Label 1016 splits the digitized voice signal 1034 and FFT 1018 performs FFT on a portion of the digitized voice signal of each frame in a time domain to a frequency domain. (paragraphs 247-248)), 
each amplitude sequence n respectively comprising a sequence of amplitudes of the nth-most prominent frequency content in frames of the input electronic sound signal (paragraph 242 discloses the speech signal 216 is generated using dominant frequencies. Paragraph 236 discloses “The digitalized version of the speech is segmented into a plurality of frames and then a predetermined number of dominant frequencies are detected from each frame.”); 
program code for providing the at least one amplitude sequence to the configured test process thereby to generate a sound detection score (Paragraph 243 discloses instructions stored in memory executed by the processor shown in Fig. 10a. Paragraph 176 discloses generate accuracy measurements or sound detection score based on testing signals 216,256, output from the transfer process, Fig. 10a, label 1010.), 
the configured test process comprising: program code for (Fig. 2, label 242 is performed by label 232. Paragraph 183 discloses 228 is a computing device shown to include a processor 232 in Fig. 2. Such indicates 228 includes instructions or algorithm or programming code for the functions as shown in Fig. 4, Fig. 2, label 232.) measuring the provided at least one amplitude sequence to generate measurements (Paragraph 172 discloses applying a transfer function to signals 216,256 to generate features. Paragraph 176 discloses the features are used to generate accuracy measurements.); and 
program code for comparing the measurements to one or more threshold parameter corresponding to the reference audio signal (paragraph 176 discloses the accuracy measurement includes precision and recall, wherein precision refers to how many touch signatures the machine learning circuit correctly predicted out of the total it predicted or threshold parameter and recall refers to how many touch signatures the machine learning circuit 242 correctly predicted out of the total number of features that did have the property in question or threshold parameter, wherein the reference audio signal is the features of 216,256. The reference audio signals are considered the touch signatures as well as sensor signals, label 207, wherein the threshold parameter corresponds to the touch signatures indicated above.); and 
program code for generating user-apprehendable content for a user interface based on the sound detection score (Paragraph 176 discloses training the machine learning circuit 242 with the sound detection score or accuracy measurement, wherein label 242 determines whether to transmit haptic illusion signals 202 to the receiving device per paragraph 174. Label 268 generates user-apprehendable content such as haptic illusion signals 202. (paragraph 166) Paragraph 179 discloses “The receiving device 268 transmits 626 the actuator signals to cutaneous actuators 208. The cutaneous actuators 208 receive the actuator signals and transmit haptic outputs 276 corresponding to the actuator signals to a body 280 of a user.” Such indicates a user interface such as cutaneous actuators on the receiving user (Fig. 10e, paragraph 254), wherein actuator signals or user apprehendable content is generated for such user-interface based on the trained machine learning circuit 242, trained according to the accuracy measurement as per paragraph 176.).
Turcott et al fails to disclose the configuration process for configuring the transform process using one or more transform parameter based on the reference signal.
Bruhn discloses the transform process includes framing of the audio signal and adjusting the interval of the audio signal according to one or more transform parameters based on the reference signal (Paragraph 56 discloses Mk as the intervals covering the DFT bins, specifically k frequency bands. Paragraph 216 discloses increasing the size of the interval, Mk, for an audio signal having comparatively more distinct spectral peaks and reducing the size of the interval for an audio signal having comparatively broader spectral peaks. The audio signal as mentioned in paragraph 56 is considered a reference audio signal.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Turcott et al with adjusting interval of the audio as disclosed by Bruhn so to accommodate for broader and more distinct spectral peaks in order to determine the peaks in the audio signal. 

Claim 81, Turcott et al discloses wherein the configured transform process comprises: 
a frame division process for allocating sequences of the digital samples of the input electronic audio signal to respective frames (Fig. 10a, label 1016, paragraph 247); 
a frequency transform process for processing the digital samples by frame thereby to register, for each of the frames, a respective frequency set (Fig. 10a, label 1018, paragraph 248); 
a filtering process for filtering frequencies of each frequency set into a respective one of a plurality of orders based on relative prominence (Fig. 10a, label 1019, paragraph 249); and 
an amplitude sequence process for generating the multiple amplitude sequences based on the orders (Fig. 10a, output from label 1018, the output of the FFT results in amplitude sequence process in an order (Fig. 10c shows the result of the FFT) where the peak selector sets portions of the frequency domain spectrum that is outside the frequency range of interest to zero. (Fig. 10d shows the peaks of the dominant frequencies.)).  
Claim 82, Turcott et al discloses wherein the configured transform process transforms the digital samples of the input electronic audio signal into multiple amplitude sequences (Paragraph 247 discloses splitting the digitized voice signal into multiple frames and paragraph 248 discloses FFT to generate the frames in frequency domain with amplitude sequences. Fig. 10c shows the result of FFT with frames shown in Fig. 10b.).  
Claim 83, Turcott et al discloses wherein the one or more transform parameter comprises a number of frames for the at least one amplitude sequence (Fig. 10b shows a number of frames as a result of frame splitting for the at least one amplitude sequence.).
Claim 84, Turcott et al discloses wherein the one or more transform parameter comprises a frequency bandwidth for the at least one amplitude sequence (Paragraph 247 discloses frame splitting includes frame length or frequency bandwidth for at least one amplitude sequence.).  
Claim 85, Turcott et al discloses wherein the one or more test parameter comprises an identification of which of a plurality of available tests to execute  (paragraph 176 discloses accuracy measurement includes precision, test for how many touch signatures the machine learning circuit correctly predicted out of the total it predicted and recall, test for how many touch signatures the machine learning circuit correctly predicted out of the total number of features that di have the property in question. The names indicate identification of the plurality of available test for test process to conduct.).  

Allowable Subject Matter
Claim 73,86-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655